Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
         Priority
This application is a CON of 15/927,920 03/21/2018, is acknowledged. 
Status of Claims
Claims 32-57 are currently pending in the application. Claims 1-31 were cancelled previously.
Information Disclosure Statement
Receipt is acknowledged of Information Disclosure Statement (IDS), filed on 02/05/2021, which has been entered in the file.
Reasons for allowance
The following is an Examiner's statement of reasons for allowance:
Claims 32-57 are being allowed since the instantly claimed inventions are neither obvious nor anticipated by the prior art (the closest art US 8,815,882, IDS) and there is no suggestion or motivation to modify any prior art to obtain the instantly claimed invention of a method for treating a disease or condition, the method comprising administering to a subject in need thereof an effective amount of a compound of formula 
    PNG
    media_image1.png
    155
    188
    media_image1.png
    Greyscale
, which is uniquely 1, R2, R3 and R4 etc., and therefore, the instant claims 32-57 are found allowable over the prior art of record.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Golam Shameem, Ph.D. whose telephone number is (571) 272-0706. The examiner can normally be reached on Monday-Thursday from 7:30 AM - 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane, can be reached at (571) 272-0699.  The Unofficial fax phone number for this Group is (703) 308-7922. The Official fax phone number for this Group is (571) 273-8300. When filing a FAX in Technology Center 1600, please indicate in the Header (upper right) “Official” for papers that are to be entered into the file, and “Unofficial” for draft documents and other communications with the PTO that are not for entry into the file of the application. This will expedite processing of your papers.
Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [joseph.mckane@uspto.gov]. All Internet e-mail communications will be made of record in the application file.  PTO employees will not communicate with applicant via Internet e-mail where sensitive data will be exchanged or where there exists a possibility that sensitive data could be identified unless there is of record an express waiver of the confidentiality requirements under 35 U.S.C. 122 by the applicant. See the Interim Internet Usage Policy published by the Patent and Trademark Office Official Gazette on February 25, 1997 at 1195 OG 89. 

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist, whose telephone number is (571) 272-1600.


/GOLAM M SHAMEEM/Primary Examiner, Art Unit 1626